Citation Nr: 0426145	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) as a result of personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Muskogee, Oklahoma.

In September 2002, the Board directed that further 
development of evidence be accomplished by its Evidence 
Development Unit (EDU), which it had established in 2002 
pursuant to revised regulation 38 C.F.R. § 19.9.  See 
38 C.F.R. § 19.9 (rev. 2002).  Later, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) 
declared subsection a(2) of the revised regulation to be 
invalid because it denied appellants their right under 
38 U.S.C. § 7104(a) to "one review on appeal to the 
Secretary" by authorizing the Board to readjudicate claims 
after developing additional evidence without first remanding 
them to the agency of original jurisdiction for 
readjudication on the expanded record or, in the alternative, 
obtaining appellants' waivers of agency of original 
jurisdiction review.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  After the Federal Circuit handed down this decision, 
VA continued, for a short time, to carry out development and 
notice action through its EDU.  See VAOPGCPREC 1-03.  VA then 
adopted a policy that all development of evidence would be 
performed by the first-tier adjudicators in the Veterans 
Benefits Administration.  

Hence, in October 2003, the Board remanded the claim to the 
RO with instructions that it readjudicate the claim.  In 
March 2004, the RO reviewed the claim on the expanded record 
and again denied the claim.


FINDING OF FACT

Medical records show that physicians and other mental health 
professionals at two VA medical facilities have assigned the 
veteran a diagnosis of PTSD and have concluded that his PTSD 
resulted from his having been raped during his service.




CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the veteran, it 
is concluded that he has PTSD as a result of traumatic injury 
incurred during service.  38 U.S.C.A. §§ 1110, 5100, 5102-
5103A, 5107, 5126 (West 2002); 38 C.F.R.§§ 3.102, 3.156(a), 
3.159, 3.304, 3.326(a) (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, enacted on 
November 9, 2000, heightened the duty that VA had under 
earlier law to provide notice and assistance with the 
development of evidence to claimants of VA benefits.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  Regulations implementing the VCAA have been 
promulgated.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  

The VCAA eliminated the requirement enunciated by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) that a claimant present a well-grounded 
claim at the outset of the case in order to receive VA's 
assistance with the development of evidence.  The VCAA 
charged VA with a duty, defined in the statute and its 
implementing regulations, to provide that assistance to 
claimants before adversely deciding their claims.  The VCAA 
also charged VA with a duty, defined in the statute and its 
implementing regulations, to provide claimants with notice, 
before adversely deciding their claims, concerning the 
evidence that VA has determined is needed to substantiate the 
claims.

The VCAA applies to the claim of entitlement to service 
connection for PTSD because the claim was pending before VA 
when the VCAA became law.  Pelegrini v. Principi, 17 Vet. 
App. 412, 417-19 (2004).  

When a claim is before it on appeal, the Board considers 
whether any action required by the VCAA to be accomplished 
before the claim could be denied has not been performed and 
must remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In this case, however, because the claim is granted, 
it is not necessary for the Board to perform that review.

ii.  Service connection for PTSD

a.  Background

The veteran claims that he developed PTSD as a result of 
being raped while serving in the United States Army in Korea.  
He has described this assault in a written statement dated in 
April 1998 that he submitted in support of the claim.  He 
states that he was raped by a male soldier (whom he names) 
who was his superior in rank.  He recounts that the rape took 
place in his barracks when he was intoxicated after drinking 
alcohol with several other enlisted men.  He recounts that he 
was unconscious at first but awoke while the soldier was 
raping him.  He states that he became very angry with the 
soldier and threatened to report him.  He avers that he did 
not report the rape or seek medical treatment for the 
consequences of the rape because the soldier told him that he 
would see to it that he received a dishonorable discharge.  
He indicates that he believed that the soldier would have 
been able to make good his threat because that soldier gave 
briefings twice a week to the commanding general of forces in 
Korea.  

The veteran states that this assault took place a few months 
after he embarked upon his tour of duty in Korea.  He states 
that no one ever raped him again.  

The veteran describes his feelings and behavior that he avers 
resulted from the rape.  He indicates that he developed 
severe mental anguish and anger that continues today.  He 
states that after his separation from service in 1970, he 
drank, and took illegal drugs, heavily and thought about 
committing suicide.  He states that he has been unable to get 
along with people in the work place or have a successful 
relationship with his wife and that he shuns other people.  
He indicates that he has flashbacks to, and instrusive 
thoughts about, the rape.  The veteran states that he had 
medical treatment at a VA medical facility in 1972 and 
although he did not mention the rape, received Valium for his 
nerves.

His service personnel records show that the veteran's tour of 
duty in Korea extended from July 1968 to September 1970.  The 
service personnel records indicate that the veteran remained 
with the same unit during this tour of duty and had three 
changes in his military occupation specialty (MOS) during 
that time:  from light vehicle driver to heavy vehicle driver 
in October 1968, from heavy vehicle driver to personnel 
specialist in February 1969, and from personnel specialist to 
clerk typist in May 1969.  These records also show that the 
veteran was rated excellent in conduct and efficiency while 
in each of those occupations.

His service medical records show that the veteran developed 
gonorrhea during service and was treated for the disease and 
post-gonococcal urethritis on numerous occasions during 
service beginning in the latter part of 1968.  The service 
medical records also show that during service, he was 
diagnosed with, and treated for, prostatitis and herpes 
simplex, and was noted in 1970 to be coughing up blood.  The 
service medical records do not note the presence of a 
psychiatric disorder of any kind.

In an April 1971 rating decision, the veteran was granted 
service connection for post-gonococcal urethritis and chronic 
pansinusitis with occasional hemoptysis.  In a December 1971 
rating decision, he was granted service connection for tinea 
versicolor and herpes simplex.  

VA medical records dated in the 1970's, beginning in 1970, do 
not reflect that the veteran was given medication for his 
nerves.  

In support of his claim of entitlement to service connection 
for PTSD, the veteran offered, in addition to his own 
statement, statements that appear to have been written by 
various members of his family

A statement by GM, who identified herself as his wife since 
1971, is undated but was first received in May 1998.  The 
statement indicates that after service, the veteran was quick 
to anger and drinking alcohol heavily and has remained so 
through the present day.  The statement indicates that the 
veteran did not tell GM that he had been raped during service 
until recently.  

A statement by MM, who identified herself as his younger 
sister, is dated in September 1998.  The statement indicates 
that whereas before going into service, the veteran was a 
calm, sensitive person who was not one to drink alcohol, he 
was distant and drank alcohol increasingly and seemed 
bothered by something that he would not describe upon 
returning from service.

The other statements are not dated but were received by the 
RO in August 2002.  

A statement by NM, who identified himself as his older 
brother, indicates that after service, the veteran was a 
changed person and has remained so through the present day.  
The statement indicates that the veteran used drugs and drank 
alcohol heavily after service but did not use them before.  

A statement by CLN, who identified herself as his older 
sister, indicates that after service, the veteran would 
become bitter when asked about his service in Korea and reply 
that he could not talk about it but drank alcohol to try to 
forget it.

A statement by BM, who identified himself as his older 
brother, indicates that the veteran was a cheerful person 
before going into the service who enjoyed jokes and pranks 
and looked forward to going to work but has been an overly 
serious person who has trouble coping with life since 
returning from service.

A statement by EG, who identified herself as his older 
sister, indicates that the veteran was sweet and considerate 
before going into the service but returned distant and angry 
at something that he would not describe.  The statement 
indicates that the veteran has remained distant and angry to 
this day.

A statement by DG, who said that he had known the veteran 
since 1961 and identified himself as his brother-in-law, 
indicates that upon returning home from service, the veteran 
had little to do with his family, smoked marijuana, and drank 
alcohol a great deal whereas before going into the service, 
he was a "regular guy."

Post-service medical records for the veteran that are on file 
all concern treatment or examination that has been provided 
by VA.

These include the report concerning a VA examination that was 
performed in April 1976.  The report notes that that the 
veteran had been unemployed since December 1975 and had 
previously been the general manager of a service station.

VA medical records of later date that are pertinent to the 
claim are all clinical records.

A June 1996 therapy note prepared by a VA psychologist at the 
Oklahoma City, Oklahoma VA medical facility states an 
assessment of "PTSD like symptoms related to the incident," 
that is, the rape during service alleged by the veteran.  The 
veteran's account of the rape, which agrees with the account 
that he later gave in his April 1998 statement, is set forth 
in the note.  A July 1996 medical record notes that the 
veteran's MOS was changed from "truck driver" to an 
"administrative" one.  Other outpatient treatment records 
from the Oklahoma City, Oklahoma VA medical facility dated in 
1996-97 reflect that his assessments also included dysthymia, 
alcohol abuse and explosive disorder, generalized anxiety 
disorder, and acute stress reaction.  A list of his 
medications prepared at the Oklahoma City, Oklahoma VA 
medical facility and dated in 1997-98 shows that the veteran 
was prescribed antidepressants.  

Outpatient treatment records prepared at the Oklahoma City, 
Oklahoma VA medical facility indicate the veteran had regular 
psychotherapy there, mainly with the VA psychologist who 
prepared the June 1996 therapy note, from approximately June 
1996 through September 1998, when he was referred to a 
program at the Bay Pines VA medical facility in St. 
Petersburg, Florida established to treat veterans who had 
PTSD secondary to sexual assault in the military.

VA medical records prepared at the Bay Pines medical facility 
show that the veteran was treated in this program with 
intensive therapy from September to December 1998.  The 
medical records reflect that during these sessions, the 
veteran recounted that he had been raped during service by a 
more senior non-commissioned officer and said on at least one 
occasion that the senior non-commissioned officer had drugged 
him first.  The medical records indicate that his therapists 
concluded that he had been sexually assaulted during service 
by another male soldier.  A treatment note dated in November 
1998 states on the scale of multiaxial assessment an Axis I 
diagnosis of "PTSD, Sexual Assault while on active military 
service."  A discharge report prepared there in December 
1998 states as the first three of the veteran's discharge 
diagnoses:  "victim of sexual assault"; "[h]istory of 
alcohol dependence"; and "[h]istory of marijuana abuse."  

VA medical records prepared at the Oklahoma City, Oklahoma VA 
medical facility indicate that he resumed treatment there for 
PTSD and drug and alcohol abuse in December 1998.  These 
records include the report concerning an extensive 
psychiatric evaluation that was performed in February 1999.  
The report reflects that the psychiatrist reviewed the 
veteran's account of being raped by another male soldier 
during service, considered the veteran's subsequent medical 
and emotional history, and gave the veteran a mental status 
examination.  The report notes that the veteran was taking 
both antipsychotic and antidepressant medications.  The 
report states diagnoses on Axis I of the scale of multiaxial 
assessment of "sexual assault while in the military" and 
"polydrug dependence to cocaine, marijuan[a], alcohol and 
benzodiazepines...in partial or full remission for almost one 
year."  The report reflects that while the diagnosis of PTSD 
was still being elaborated upon in treatment, the veteran 
currently had a post[-]traumatic stress disorder secondary to 
male sexual abuse" that had produced in him "severe 
symptoms of anxiety, depression, [and] severe nightmares 
about sexual abuse...."

In a February 2002 Statement of Accredited Representative in 
Appeals Case, his representative suggested that the veteran 
and the male soldier who raped him were working together at 
the time of the rape.

b.  Analysis

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  The regulation was revised effective 
March 7, 1997.  See 64 Fed. Reg. 32, 807 (June 18, 1999).  
The regulation was revised again effective March 7, 2002 to 
address claims based on personal assault.  See 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (now codified at 38 C.F.R. § 
3.304(f)(3) (2002)).  The instant claim, one of entitlement 
to service connection for PTSD due to personal assault was 
filed in April 1998 and therefore is subject to these 
provisions.

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence of a current diagnosis of PTSD 
rendered in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
a stressful event (stressor) that a veteran claims to have 
encountered during service; and credible supporting evidence 
that the claimed in-service stressor occurred.  Section 
4.125(a) provides that for VA purposes, a PTSD diagnosis must 
satisfy the standard for that diagnosis contained in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders-IV (DSM-IV).  38 C.F.R. § 
4.125(a) (2003).

Where a current diagnosis of PTSD is shown, the sufficiency 
of a stressor to support the diagnosis is presumed.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Pentecost v. 
Principi, 16 Vet. App. 124, 126 (2002).

The requirement that veterans' accounts concerning stressors 
be corroborated by other evidence can be suspended in some 
instances for veterans of combat.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to the 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the occurrence of the claimed 
stressor is proven by the veteran's word without there being 
a need for corroborating evidence.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) (West 2002).

In all other cases, service connection for PTSD may not be 
granted unless VA adjudicators first have determined that the 
alleged stressor or stressors actually occurred.  38 C.F.R. § 
3.304(f).  When such verification is lacking, a diagnosis of 
PTSD, even when linking the disease to one or one or more of 
the stressors alleged by the veteran, is not a sufficient 
basis upon which to conclude that the disease is service 
related.  West v. Brown, 7 Vet. App 70 (1994).  Whether a 
stressor alleged in support of the claim actually occurred 
and was experienced by the veteran is not a medical question 
but a question of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The determination 
is to be made with reference to the "places, types and 
circumstances" of a veteran's service.  38 C.F.R. § 
3.303(a).

In this case, the evidence in support of the claim includes a 
current medical diagnosis of PTSD rendered in accordance with 
38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304(f).  Such a 
diagnosis is stated most explicitly in the treatment reports 
prepared at the Bay Pines VA medical facility in St. 
Petersburg, Florida, particularly the report of November 1998 
that is referred to above, and the psychiatric evaluation 
prepared in February 1999 at the VA medical facility in 
Oklahoma City, Oklahoma that is referred to above.  The 
medical evaluations assert that the PTSD with which the 
veteran suffers currently is the result of his having been 
assaulted sexually by another male soldier during service.

However, the question presented on this appeal is whether the 
stressor that he describes and to which the PTSD diagnosis 
refers has been proven as required by law.  Unless - - what 
is not the case here - - an alleged stressor concerns combat 
in which the veteran is shown to have participated, the 
veteran's allegations concerning a stressor must be 
corroborated by independent evidence.  Id.  

When a claim of entitlement to service connection for PTSD is 
based on one or more allegations that the veteran was the 
victim of personal assault during service, though, VA 
regulations and policy statements and judicial precedent 
instruct that the range of the evidence with which the 
stressor in concern may be proved is broad and includes 
various forms of alternate, or secondary, evidence.  The 
reason is the likelihood that personal assault will not be 
documented in a veteran's service medical records or service 
personnel records.  

Furthermore, VA regulations and policy statements and 
judicial precedent affirm that in contrast to the range of 
evidence normally considered competent to establish the 
occurrence of a stressor in PTSD cases, evidence tending to 
show that an alleged personal assault took place during 
service may include the opinion of the physician or other 
health care provider who has examined the veteran, reviewed 
the evidence, including secondary evidence, supporting the 
allegations that a personal assault took place, and 
determined that the veteran developed PTSD in consequence of 
the personal assault that is alleged.  

Thus, alternate sources of evidence to support a claim 
concerning sexual or other personal assault are described in 
the BVA Adjudication Procedure Manual.  See Adjudication 
Procedure Manual, M21-1, Part III, Paragraph 5.14c(5) 
(February 20, 1996); see also former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  It is stated in M21-1 that VA 
must pursue development of "alternative sources" of 
information concerning the alleged personal assault because 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  M21-1, Part III, para. 
5.14c(5).  

Likewise, in Patton v. West, the Court held that the Board 
must consider the alternate forms of evidence referred to in 
M21-1 in adjudicating claims of entitlement to service 
connection for PTSD that are based on alleged personal 
assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  
Moreover, the Court rejected the notion that in such cases, 
VA is bound by the rule applying to claims of entitlement to 
service connection for PTSD that are not based on alleged 
personal assault that a medical opinion cannot serve as 
evidence that the personal assault took place:

The Court further notes that it has 
previously stated that "something more 
than medical nexus evidence is required 
to fulfill the requirement for 'credible 
supporting evidence'", Moreau, 9 Vet. 
App. at 396, and that "[a]n opinion by a 
mental health professional based on a 
postservice examination of the veteran 
cannot be used to establish the 
occurrence of the stressor," Cohen 
(Douglas), 10 Vet. App. at 145 (citing 
Moreau, supra)....These quoted categorical 
statements were made in the context of 
discussing PTSD diagnoses other than 
those arising from personal assault.

Patton, 12 Vet. App. at 280.

Regulation 38 C.F.R. § 3.304(f) was amended in March 2002 to 
provide that in cases presenting claims of entitlement to 
service connection for PTSD that are based on alleged 
personal assault, a broad range of evidence other than 
service department records must be considered:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now codified at 
38 C.F.R. § 3.304(f)(3) (2003)) (emphasis added).  It is 
stated in the amended regulation:  "VA will not deny a post-
traumatic stress disorder claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence."  38 C.F.R. 
§ 3.304 (f)(3).  

The amended regulation also indicates that the opinion of an 
appropriate medical or mental health professional about 
whether a veteran claiming entitlement to service connection 
for PTSD suffered a personal assault during service that is 
delivered after the medical or mental health professional has 
reviewed such evidence may itself constitute competent 
evidence as to whether a personal assault occurred:  "VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred."  Id.

Applying this law, the Board has concluded that the claim of 
entitlement to service connection for PTSD presented on this 
appeal should be granted.  All of the evidence does not 
support the claim.  Most notably, there are no service 
medical or personnel records that directly document that the 
veteran was raped by another male soldier.  However, the 
absence of such evidence does not decide the case.  

The veteran's account of having been raped by another male 
soldier in his unit during service is supported by other 
evidence.  His service medical records show that the veteran 
deteriorated physically during service after the time when he 
alleges he was raped, developing gonorrhea, herpes, and post-
gonococcal urethritis, all of which are diseases related to 
sexual activity.  His service personnel records show that 
several months after the time when he alleges he was raped, 
he received a change in his MOS, from heavy vehicle driver to 
personnel specialist, which was followed by another change, 
to clerk typist, approximately three months later.  It is 
reasonable to infer that the change from a vehicle-driver to 
a clerical MOS involved a significant change in work setting 
and one that the veteran may have sought.  

The statements by persons identifying themselves as members 
of his family collectively attest that after service, the 
veteran was a changed person who exhibited episodes of 
emotional disturbance (e.g., excessive anger, seeming 
depression) that seemed to have no identifiable cause, no 
longer enjoyed working, drank alcohol heavily, and began 
using illegal drugs.  A reference in the April 1976 VA 
examination report that the veteran had lost his job in 
December 1975 indicates that his work performance 
deteriorated after service.  Other evidence of behavior 
changes is the veteran's post-service addictions to alcohol 
and drugs.  That the veteran became addicted to alcohol and 
illegal drugs is documented in the VA medical records that 
are dated in the 1990's and particularly in those records 
dated prior to his receiving treatment for PTSD.  The VA 
medical records also show that his addictions went into 
remission as his treatment for PTSD progressed.

Thus, there is indirect evidence, both in the service medical 
records showing that he developed sexually transmitted 
diseases after the time when the veteran alleges he was 
raped, the service personnel records showing that he was 
transferred to a different work setting - - one that 
presumably excluded the alleged rapist - - after the time 
when he alleges he was raped, the lay statements averring 
that the veteran was a changed person upon returning home 
from service and deteriorated further over time, and the 
post-service medical records documenting his addictions to 
alcohol and illegal drugs, supporting his claim.  

In addition to this evidence, certain VA medical evaluations 
on file support the claim.  These evaluations, those prepared 
in 1998 at the Bay Pines VA medical facility and in 1999 at 
the Oklahoma City, Oklahoma VA medical facility, conclude 
that the veteran has PTSD as a result of having been raped by 
a male superior soldier during service.  In addition, an 
earlier VA medical evaluation, prepared in June 1996, 
concluded that the veteran had "PTSD like symptoms" that 
were related to that assault.  

The 1998 and 1999 diagnoses of PTSD constitute competent 
medical opinions that the rape alleged by the veteran 
actually did occur.  These diagnoses considered not only the 
veteran's account concerning the rape but also other facts.  
If not the fact that the veteran developed sexually-related 
diseases during service - - there is no reference in those 
records to this - - the diagnoses considered that he received 
a change in his duty assignment from truck driver to clerical 
worker during service, that his behavior deteriorated 
generally after service, and that he began to drink alcohol 
heavily and use illegal drugs after service.

Thus, the 1998 and 1999 medical opinions that the veteran has 
PTSD as a result of being raped by another male soldier 
during service reinforce the other evidence, the VA 
psychological assessment of June 1996 and the non-medical 
evidence, that such an assault did in fact occur.  The 
evidence relevant to the claim is at least in equipoise.  
While there is no medical opinion contradicting the medical 
opinions that support the claim, the Board notes that some 
doubt is cast on the truth of the claim by the veteran's 
apparently having failed to tell exactly the same story each 
time.  Whereas in his statement of April 1998, he admits that 
he was intoxicated after drinking with fellow soldiers before 
the alleged rape, he seems to have said during his intensive 
therapy at the Bay Pines VA medical facility, according to 
the records of that therapy, that the rapist drugged him 
first.  Although the Board is aware that the Bay Pines 
therapy record might have misstated what the veteran related, 
this inconsistency nonetheless raises some doubt about his 
credibility.  In the end, however, the veteran's account is 
not disproved but is well supported.  Any reasonable doubt 
that does arise from the evidence on file must be resolved in 
favor of the claim.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102.  

Therefore, the claim of entitlement to service connection for 
PTSD will be granted.  




ORDER

The claim of entitlement to service connection for PTSD is 
granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



